Plaintiff Lisa Ann Duac Kamps fell and was injured as she stepped from a square concrete platform that abutted a subway exit stairwell at the street level. Although the platform matched the sidewalk in color, the photographic evidence shows that its perimeter was daubed with yellow paint, faded at the front edge, yet particularly visible at the left and right margins. The *422photographs also show that the platform ends are flush with the end of the subway enclosure and with the end of the handrail on the right side of the subway stairwell, indicating that it was part of the stairwell and not part of the sidewalk. In light of this evidence, which showed that the platform was not a dangerous trap that caused plaintiffs fall, defendants met their prima facie burden of establishing entitlement to summary judgment (see Remes v 513 W. 26th Realty, LLC, 73 AD3d 665, 666 [2010]; Burke v Canyon Rd. Rest, 60 AD3d 558, 559 [2009]).
In opposition, plaintiffs failed to submit evidence sufficient to show that the platform area created optical confusion so as to defeat defendants’ prima facie showing (compare Saretsky v 85 Kenmare Realty Corp., 85 AD3d 89, 92 [2011]; Chafoulias v 240 E. 55th St. Tenants Corp., 141 AD2d 207, 210-212 [1988]). Concur — Saxe, J.P., Friedman, Acosta, DeGrasse and AbdusSalaam, JJ.